DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4, 6-8, 10-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20090024008 to Brunner et al. (hereinafter referred to as “Brunner”) in combination with U.S. Patent Application Publication 20130150734 to Orr et al. (hereinafter referred to as “Orr”).
As to claim 1, Brunner discloses a method for state display during a ventilation process, comprising:
	determining a monitoring parameter regarding a user ([0016]; [0042], volume change of ventilated lung detected with each breath; [0045], ventilated lung volume; [0046], lung compliance; [0047], breathing work); and
	displaying a first image corresponding to the monitoring parameter according to a pre-set correlation ([0045], lung shape shows difference in ventilated volume; [0046], thickness of contour line corresponds to compliance; the display is associated with the monitored parameters, and based on whether are within a region of good values, [0038]).
	Brunner is silent with regard to the determining being performed by a processor.  However, this is well known in the art.  For example, Orr teaches use of a processor in determining monitoring parameters of a patient during ventilation ([0019]).  Processors provide the inherent advantages of wide availability and ease of programming, and would be useful for operating devices such as the display utilized by Brunner (Fig.1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Brunner’s invention according to Orr.
As to claim 2, Brunner discloses the method of claim 1, wherein the monitoring parameter comprises at least one of ventilation volume, lung compliance, thoracic compliance, and target work of breathing (e.g., [0042], volume change of ventilated lung detected with each breath; [0045], ventilated lung volume.  Another example is lung compliance, described at least in paragraphs [0025]; [0046].  Another example is breathing work, described at least in paragraphs [0047] and [0141].  It is noted that the claim language recites the parameters in the alternative, with a possible selection of one or more.); and
	the target work of breathing comprises at least one of work of breathing of the user and work of breathing of a ventilator (this limitation is not required to be disclosed by Brunner, if ventilation volume is the monitoring parameter is selected.  Nevertheless, Brunner discloses the target work of breathing comprises the work of breathing of the user at [0047] and [0141]).
As to claim 3, Brunner discloses the method of claim 2, wherein the first image comprises a first lung image (Figs.6, 7, 8, 9 or 10), and the monitoring parameter comprises the ventilation volume, wherein the displaying of the first image corresponding to the monitoring parameter according ([0046]; [0126]; [0128]) to a pre-set correlation comprises:
	displaying the first lung image corresponding to the ventilation volume according to a correlation between a value of the ventilation volume and a position of a pre-set plot in the first lung image (e.g., Figs.8 and 9, with Fig.9 showing the pre-set plot; [0128] the size of lung lubes indicating lung volume).
As to claim 4, Brunner discloses the method of claim 2, wherein when the monitoring parameter comprises the lung compliance ([0025]; [0046]), and the first image comprises a second lung image, wherein the displaying of the first image corresponding to the monitoring parameter according to a pre-set correlation comprises at least one of:

	displaying the second lung image corresponding to the lung compliance according to a correlation between a value of the lung compliance and a thickness of a lung contour in the second lung image ([0025]; [0046]); and 
	displaying the second lung image corresponding to the lung compliance according to a correlation between a value of the lung compliance and a first transparency of the second lung image, wherein a size of the second lung image remains unchanged.
As to claim 6, Brunner discloses the method of claim 2, wherein when the monitoring parameter comprises the target work of breathing ([0047]; [0141]), the displaying of the first image corresponding to the monitoring parameter according to a pre-set correlation comprises at least one of: 
	displaying the first image according to output smoothness which is inversely correlated to the value of the target work of breathing; and
	differentially displaying the first image in adjacent frames according to the value of the target work of breathing, a degree of the differentiation is positively correlated to the value of the target work of breathing ([0017], animation of lungs; [0042], animation of lungs in real-time; [0024], change of muscle; Figs.6 and 7 show muscle 35).
As to claim 7, Brunner discloses the method of claim 2, further comprising:
	outputting, according to a pre-set rule, at least one of monitoring data of at least one of the ventilation volume, the lung compliance, the thoracic compliance and the target work of breathing ([0042], e.g., volume change of ventilated lung); and a trend of changes in data within 
As to claim 8, Brunner discloses the method of claim 7, wherein the monitoring data is monitoring data within a last respiratory cycle before a current respiratory cycle ([0152]).
Regarding claims 10-13 and 15-17, see the discussions above for claims 1-4 and 6-8.  
Regarding claims 19 and 20, see the discussions above for claims 1 and 2.  Brunner further discloses a ventilator ([0072]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in combination with Orr and Japanese Patent Publication JP3468574B2.
As to claim 5, Brunner discloses the method of claim 2, but does not disclose wherein when the monitoring parameter comprises the thoracic compliance, the first image comprises a first thoracic image; and
	the displaying of the first image corresponding to the monitoring parameter recording to a pre-set correlation comprises at least one of:
	displaying the first thoracic image corresponding to the thoracic compliance according to a correlation between a value of the thoracic compliance and a color of a thoracic contour in the first thoracic image;
	displaying the first thoracic image corresponding to the thoracic compliance according to a correlation between a value of the thoracic compliance and a thickness of a thoracic contour in the first thoracic image; and

Regarding claim 14, see the discussion above for claim 5.
	However, this is well known in the art.  For example, JP3468574B2 teaches a monitoring parameter comprises thoracic compliance ([0038]-[0040]).  The teaching of JP3468574B2 provides for the measurement of lung function ([0001]).  As Brunner’s invention relates to the measurement of lung function, it would have been obvious to one of ordinary skill in the art to modify Brunner’s invention according to JP3468574B2 to determine a monitoring parameter comprising thoracic compliance.  Further since the thoracic compliance described by JP3468574B2 is intended for display ([0038]-[0040]), and since Brunner teaches displaying compliance utilizing thickness of a contour ([0046]; [0063]), it would have been further obvious the displaying of the first image corresponding to the monitoring parameter recording to a pre-set correlation comprises displaying the first thoracic image corresponding to the thoracic compliance according to a correlation between a value of the thoracic compliance and a thickness of a thoracic contour in the first thoracic image.  

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner in combination with Orr and U.S. Patent Application Publication 20130156267 to Muraoka et al. (hereinafter referred to as “Muraoka”).
As to claim 9, Brunner discloses the method of claim 1, further comprising:
	determining a respiration state of the user, the respiration state comprising an exhalation state and an inhalation state ([0130]; [0134]); and

	Brunner does not disclose displaying a continuous change in a third transparency of a third lung image according to a gas moving direction in the respiration state.  However, the manner in which information is displayed is seen as a choice based upon designer preference, and not considered a patentable distinction.  Brunner discusses various ways of graphically presenting information ([0052]-[0058]).  Utilization of transparency in presenting results of lung function analysis is well known, for example as evidenced by Muraoka ([0175], transparency).  It therefore would have been obvious to one of ordinary skill in the art to utilize transparency in Brunner’s invention according to Muraoka, as one of many known ways of presenting information.  As inhalation and exhalation involve gas moving into and out of the lungs, the display would be according to a gas moving direction.
Regarding claim 18, see the discussion above for claim 9.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665